Citation Nr: 1218028	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  11-05 396 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who reportedly served on active duty from January 1997 through January 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Sioux Falls, South Dakota RO.  In November 2010 the Veteran submitted a timely Notice of Disagreement, in February 2011 the RO issued a Statement of the Case, and in March 2011 the Veteran submitted a timely Form 9 substantive appeal.  In April 2012, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  

The Board notes that the Veteran has other issues currently in appeal status that were remanded by the Board in April 2011.  It does not appear that the remand actions have yet been completed and those issues have not been re-certified to the Board for review.  Accordingly, those matters will be addressed by a future Board decision as appropriate.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran testified that he receives ongoing VA mental health treatment and that his symptoms had worsened since his most recent VA examination in August 2010.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 



Additionally, a review of the claims file indicates that the most recent VA treatment records in evidence are from November 2010.  The Veteran testified that he had recently begun a new therapy program for PTSD at the Sioux Falls VA Medical Center.  Updated records of any VA treatment the Veteran may have received for the disability at issue are constructively of record, and must be secured.

The Board notes that only a temporary file was available for review by the Board regarding the matter of the rating for PTSD.  A February 2012 communication record indicates that there are 3 additional volumes belonging to this Veteran's claims file.  On remand, all volumes/folders of this Veteran's claims file should be collected and associated together as one comprehensive claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should secure for the record copies of the complete updated (since November 2010) clinical records of any mental health treatment the Veteran has received from the Sioux Falls VAMC.

2.  The RO should also schedule the Veteran for a VA PTSD examination to ascertain the current severity of the disability.  The Veteran's claims file must be furnished to the examiner for review in connection with the examination.  Examination findings should be reported to allow for application of VA rating criteria for PTSD.  A Global Assessment of Functioning (GAF) score should be reported. 

3.  The RO should then re-adjudicate the claim.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

